DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/213,650 was filed on 03/26/2021, and claims prior priority to PRO 63/084,606, Filing Date 09/29/2020.
To be entitled to the benefit of the prior-filed provisional application, applicant must demonstrate the subject matter in the prior-filed provisional satisfies both the written description requirement and the enablement requirement of 35 U.S.C. 112(a). 
Applicant is reminded that 35 U.S. C 119(e)(1) states, "an application for patent filed under section 111(a) or section 363 for an invention disclosed in the manner provided by section 112(a) (other than the requirement to disclose the best mode)."  
Applicant is also reminded that MPEP 211.05(I) explains, any later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. MPEP 211.05(I).
Applicant is also reminded that 35 U.S.C 112 (a) requires "[t]he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention."
Applicant is also reminded, the effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Claims having limitations only supported by a later application, are not entitled to the earlier application' s filing date; thus, different claims may have different filing dates. Cf Augustine Medical, Inc. v. Gaymar Indus., 181 F.3d 1291, 1302 (Fed. Cir. 1999); see also, Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (denying claims benefit of an earlier filing date based upon failure to maintain continuity of disclosure in two of three intervening applications because, “Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. It extends only to what is disclosed.”).
It appears that the provisional application 63/084,606 does not provide adequate support in the manner required by 35 U.S.C. 112(a) for one or more claims of this application. It appears that at least the limitation “planarizing the protection layer” as recited in claim 18 does not appear to be disclosed in the provisional application 63/084,606. Features that would have been obvious from an earlier application are insufficient to satisfy the written description requirement, which claims must be supported by to be entitled to benefit of the earlier application' s filing date. Lockwood, 107 F.3d at 1571-72. Thus, claim 18 and its dependent claims do not appear entitled to the provisional application filing date and instead are accorded the actual filing date of the pending application (03/26/2021).   


Election/Restrictions
Applicant's election without traverse of Group II, species 6 in the reply filed on 08/31/2022 is acknowledged.  Claims 15, 18-23, 25-31, 33-34 are examined, while claims 1-14 are canceled and claims 16, 17, 24, 32 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “wherein the first opening extends only partially through the second passivation layer”.  This limitation is not understood.  As best understood, claim 15, from which claim 21 depends, requires a first UBM in the first opening and electrically coupled to the first conductive feature.  But claim 21 requires that the first opening extend only partially through a passivation layer, and so there must be some passivation layer between the first UBM and first conductive feature, and thus these features are not electrically coupled.  For the purposes of examination and to further compact prosecution, the limitation of claim 21 will be interpreted as “wherein the second opening extends only partially through the second passivation layer” (the second opening corresponding to the dummy second UBM).
Claim 23 recites the limitation "the first redistribution line".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the first redistribution line is the same or different from “a first conductive line” of claim 23.  For the purpose of examination and to further compact prosecution, “the first registration line” will be interpreted as “the first conductive line.”
Claims 25-28 depend from claim 23 and are rejected for the reasons above.
Applicant should confirm which interpretation is correct in the next office communication.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 15, 20-23, 25-31 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Detalle (US 20150130052 A1).
Regarding claim 15, Detalle discloses: 
a method (title) comprising: 
forming a first conductive feature (31, fig 4) and a second conductive feature (13, annotated fig 4) over a semiconductor substrate (integrated circuit chip, para 0025); 
forming a passivation structure (PS, of 15 and 20 fig 2) over the first conductive feature and the second conductive feature; 
etching the passivation structure (etch of 1515, para 0046) to form a first opening (16) exposing the first conductive feature; 
etching the passivation structure (etch of 20, para 0046) to form a second opening (fig 2e-2f) over the second conductive feature, wherein 
a first portion (first portion of 15, annotated fig 4) of the passivation structure remains between the second opening and the second conductive feature; 
forming a first under-bump metallurgy (UBM) structure (28, fig 3, 4) in the first opening and electrically coupled to the first conductive feature; and 
forming a second UBM structure (27, fig 3, 4) in the second opening, wherein the second UBM structure is electrically isolated from the second conductive feature by the first portion of the passivation structure.  

    PNG
    media_image1.png
    291
    615
    media_image1.png
    Greyscale


Regarding claim 20, Detalle discloses forming a third conductive feature (additional active microbumps 28, fig 5, para 0040) over the semiconductor substrate, wherein the second opening is formed extending between the second conductive feature and the third conductive feature in a direction parallel to a major surface of the semiconductor substrate (fig 4, 5).  
Regarding claim 21, Detalle further discloses that forming the passivation structure comprises: 
depositing a first passivation layer (15, fig 2, annotated fig 4) over the first conductive feature and the second conductive feature; and 
depositing a second passivation layer (20, fig 2e) over the first passivation layer, wherein the first opening (limitation interpreted as second opening, see 112b above) extends only partially through the second passivation layer (opening extends only partway between top and bottom of layer 20, annotated fig 4).
  
Regarding claim 22 Detalle discloses the second conductive feature (13, fig 4, 2a) comprises a plurality of conductive features (several, fig 4), wherein the second UBM extends over the plurality of conductive features (fig 4).  

Regarding claim 23, Detalle discloses a method (title) of forming a semiconductor device, the method comprising: 
forming a first conductive line (31, fig 4) and a second conductive line (13, ann. Fig 4) over a semiconductor substrate(integrated circuit chip, para 0025); 
forming a first passivation layer (15, fig 2) over the first conductive line and the second conductive line; 
forming a second passivation layer (20, fig 4) over the first passivation layer; 
forming a first under-bump metallurgy (UBM) structure (28 and 30, fig 2, 4) over the first redistribution line (limitation understood as first conductive line, see 112b above), 
the first UBM structure extending through the first passivation layer and the second passivation layer and being electrically coupled to the first conductive line (30 extends through both 15 and 20, fig 4); 
and forming a second UBM structure (27) over the second conductive line, the second UBM structure extending at least partially through the second passivation layer (annotated fig 4), the second UBM structure being electrically isolated from the second redistribution line by at least a portion of the first passivation layer (first portion of 15, annotated fig 4).  
Regarding claim 25, Detalle further discloses the second UBM structure extends on opposing sides of the second conductive line (27 extends to left and right of one of 13, fig 4).  
Regarding claim 26, Detalle discloses the second conductive line is one of a plurality of conductive lines (multiple of 13, fig 4), wherein the second UBM extends over the plurality of conductive lines (fig 4).  
Regarding claim 27, Detalle discloses the second UBM structure is electrically isolated from the second redistribution line by at least a portion of the second passivation layer (because 15 may be a multilayer stack, para 0025, and one of these layers can be included in the second passivation layer).  
Regarding claim 28, Detalle discloses the second UBM extends below an upper surface of the second passivation layer to a depth in a range between 0.1 um and 3.0 um (3 um, para 0045).

Regarding claim 29, Detalle discloses a method (title) of forming a semiconductor device, the method comprising: 
forming a first conductive line (31, fig 4) and a second conductive line (one of 13, fig 4) over a semiconductor substrate (integrated circuit chip, para 0025); 
forming a first passivation layer (innermost of stack of layers 15, fig 4, para 0025) over the first conductive line and the second conductive line; 
forming a second passivation layer (outermost of stack of layers 15, para 0025) over the first passivation layer; 
forming a protection layer (20) over the second passivation layer; 
forming a first under-bump metallurgy (UBM) structure (28 and 30) over the first redistribution line, the first UBM structure extending through the protection layer, the first passivation layer, and the second passivation layer and being electrically coupled to the first conductive line (28 and 30 extend through 20 and both parts of 15, annotated fig 4); 
and forming a second UBM structure (27) over the second conductive line, the second UBM structure extending through protection layer (fig 4), the second UBM structure being electrically isolated from the second redistribution line by at least a portion of the first passivation layer.  
Regarding claim 30, Detalle discloses the second UBM structure being electrically isolated from the second redistribution line by at least a portion of the second passivation layer (27 is separated from 13 by outermost part of stack 15, fig 4).  
Regarding claim 31, Detalle discloses a region below the second UBM is free of a via coupled to the second conductive line in a cross-sectional view (fig 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detalle (US 20150130052 A1) in view of Nikolic (US 20120043632 A1).
Regarding claim 18, Detalle discloses depositing a protection layer (26, fig 3b) over the passivation structure.
Detalle does not explicitly disclose the protection layer comprising a polymer material; and planarizing the protection layer.  
However, sacrificial protection mask layers are often made of polymer, and planarized before etching.  For example, Nikolic discloses:
 	a protection layer (polymer mask, para 0096) comprising a polymer material; and planarizing the protection layer (planarizing, para 0096).  
Because the masks of both Detalle and Nikolic are sacrificial masks placed in order to obtain a more square bump, a person having ordinary skill in the art could have applied the polymer and planarized protection layer of Nikolic instead of the protection layer of Detalle, to obtain the predictable result of producing a square bump.  
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, Detalle discloses etching the passivation structure to form the first opening further comprises etching the protection layer (lithography process, para 0031 Detalle; wet or dey etch para 0096 Nikolic), and 
wherein etching the passivation structure to form the second opening further comprises etching the protection layer (lithography process, para 0031 Detalle; wet or dey etch para 0096 Nikolic).  
 Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 33, the available art of record does not appear to disclose nor render obvious the limitation “a first protrusion protruding below an upper surface of the second passivation layer”, in combination with the other limitations of claim 29 and 33.
	Claim 34 depends from claim 33 and is allowable for the reasons above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/THS/
Examiner, AU 2817